DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,405,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reasons for Allowance
Claims 2-10 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 2, Change a modular sensor system, comprising: a sensor bus head including processing and control circuitry facilitating operation of the sensor bus head, and sensor bus connectors facilitating electrical communication between the modular sensor system (a top head 201 forming a top end of the modular system as depicted in FIG. 2, see also abstract and para. [0015], wherein the sensors are connected to the top head, using at least one connector, since the data measured by the sensors is eventually transmitted to the head by wired means (see e.g. para. [0015]); a multi-part probe configured to couple to the sensor bus head and configured to electrically communicate with the sensor bus head in order to sense and communicate environmental parameters at one or more distances relative to the sensor bus head (one or more parts coupled to the bus head and communicate one or more sensed date to the head top 501, 701 etc., see e.g. para. [0022], FIGS. 1, 2, 5 and 7); the multi-part probe including: a sensor bus terminus forming a terminal end of the modular sensor system and including at least one sensor bus terminus connector (a bottom sensor 202 forming a bottom end of the modular system, see e.g. FIGS. 2, 4, wherein the sensors are interconnected with each other using one or more engaging elements i.e. 302 and 3014 as shown in FIG. 3 and para. [0017], wherein the bottom sensor is connected with the sensor above the bottom sensor by the at least one engaging element 402 as depicted in FIG. 4; see also para. [0019]); and a first sensor rod interconnectable between the sensor bus head and the sensor bus terminus (one or more intermediate sensors 202 which are connected between the bottom sensor and the top head 201 are interpreted as a first sensor rod; see e.g. FIG. 2 and para. [0015]), the first sensor rod comprising at least one first top end connector (the sensor rod comprising a plurality of sensors which further comprises one first top end connector or engaging element 302; see e.g. FIG. 3 and para. [0017]), and at least one first bottom end connector interconnectable with the at least one sensor bus terminus connector (the plurality of sensors 202 further comprise a bottom engaging element 3014 which would be interconnectable with engaging element 302 of subsequent sensor 302, see e.g. para. [0017] until the bottom sensor 202 is reached). 
Chang further teaches the top head 201, the bottom sensors 202 and intermediate sensors are mechanically coupled together in a stacked arrangement, see e.g. FIG. 2, wherein the interconnections between one or more stacked arrangement is done using first and second engaging elements 302 and 3014 as depicted in the figure, wherein the connections are releasable temporarily or permanently if the system is broken down. Nonetheless, Freeman teaches releasable connection in the following paragraphs, wherein the disclosed system of Chang comprises a top head unit 201 and a plurality of sensors 202 [wherein the bottom sensor can be interpreted as the sensor bus terminus and intermediate sensors can be interpreted as sensor rods] are placed on top of each other to form an interconnected bus network since transmission between the head unit and sensors is through wired means, see e.g. para. [0015] and [0017]. 
Freeman, in a same or similar field of endeavor, teaches a system comprising base module, one or more sensor modules and an end module, see e.g. para. [0008]), wherein the adjacent modules are electrically coupled using temporary or permanent [electrical] means, see e.g. para. [0028], which means one of the sensor modules is electrically connected to the base module 10 by a temporary or releasable electrical connector and connecting the one or more modules by temporary electrical means such that they can be coupled and uncoupled repeatedly without diminishing the effectiveness of the coupling, see e.g. para. para. [0028] which means the connection between the modules are releasable. 
However, the prior art references do not explicitly teach “interconnection of the first sensor rod with the sensor bus terminus and the sensor bus head forms an interconnected bus network and a structural connection for the modular sensor system that facilitates sensing and communicating environmental parameters from the first sensor rod to the sensor bus head, wherein a second sensor rod is interconnectable between the sensor bus head and the sensor bus terminus to extend a length of the multi-part probe and to facilitate sensing and communication environmental parameters from both the first and second sensor rods to the sensor bus head.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688